McLaughlin, J.
On the settlement of the final order the question is raised as to whether the refund of taxes should carry interest at the rate of four per cent or six per cent. It is conceded that prior to July 1, 1939, the city would have to pay interest on such refund at the rate of six per cent. On that date, however, the provisions of section 3-a of the General Municipal Law (added by Laws of 1939, chap. 594) .went into effect. The decision of the court herein was rendered on June 27, 1939, but the final order has not, as yet, been entered. It has been held by the Court of Appeals that the rate of interest to be applied should be the rate in existence at the time of the rendition-of the judgment which is the entry of the final order in this proceeding. (Salter v. Utica & Black River R. R. Co., 86 N. Y. 401.) That case dealt with the,entry of a judgment in an action for causng death by negligence. It was there held that while the rate of interest related back to the time of death, nevertheless, the rate of interest to be applied on the damages should be the one prescribed by the statute at the time of the rendition of the judgment.
Aside from this case the plain language of the section itself requires that the rate of interest be fixed at four per cent. This language includes judgments and accrued claims. If we were to *539eliminate, for the purpose of argument, the question of judgments and consider only the words “ accrued claims," it is clear that the statute covers any claim which had accrued before the judgment was rendered. An accrued claim has only three requisites, (1) that the claim be one which may be sued upon; (2) that the person asserting the claim be one who may sue upon it; (3) that there be a forum in which the claim may be enforced. The Tax Law and the charter provisions granted a right of action to review the assessments immediately after they were made. The party aggrieved had the right to institute the proceeding before the Supreme Court which was the proper forum in which the proceeding could be maintained. (See Crapo v. City of Syracuse, 183 N. Y. 395; Jacobus v. Colgate, 217 id. 235.) All the requisites of an accrued claim are here present and, therefore, interest must be allowed on the tax refunds at the rate of four per cent. Decisions and final orders signed.